     Case 1:18-cr-00161-RBK Document 134 Filed 09/07/21 Page 1 of 7 PageID: 808




NOT FOR PUBLICATION

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE
__________________________________
                                    :
UNITED STATES OF AMERICA,           :
                                    :
            Plaintiff,              :
                                    :      Crim. No. 18-00161-4 (RBK)
             v.                     :
                                    :      OPINION
ALBERTO SANCHEZ,                    :
                                    :
            Defendant.              :
__________________________________ :

KUGLER, United States District Judge:

         This matter comes before the Court upon Defendant’s Motion for Reduction of Sentence

under the First Step Act and to Appoint Counsel (Doc. No. 121). For the reasons set forth below,

Defendant’s Motion is DENIED.

I.       BACKGROUND

         A. Factual Background

         Defendant Alberto Sanchez is an inmate in federal custody at FCI Allenwood Low in

White Deer, PA. (Doc. No. 121). On December 13, 2019, Defendant pled guilty to charges of

Theft of Government Funds, Aggravated Identity Theft, and Tampering with a Witness and was

sentenced to a total of forty-five months, followed by three years of supervised release. (Doc.

No. 98).

         On August 31, 2020, Defendant submitted a formal request for compassionate release to

the Bureau of Prisons. (Docs. Nos. 121, 125). The Acting Warden denied his request for

compassionate release. (Doc. No. 121). On February 15, 2021, Defendant filed the current



                                                1
  Case 1:18-cr-00161-RBK Document 134 Filed 09/07/21 Page 2 of 7 PageID: 809




motion with the Court seeking a sentence reduction under 18 U.S.C. § 3582(c)(1)(A), claiming

that his obesity increases his risk of developing severe symptoms from COVID-19. (Id.).

II.    LEGAL STANDARD

       A. Motion for Reduction of Sentence Under the First Step Act

       Section 3582(c)(1)(A), as amended by Section 603(b) of the First Step Act, provides:

       [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion of the
       defendant after the defendant has fully exhausted all administrative rights to appeal a
       failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of
       30 days from the receipt of such a request by the warden of the defendant's facility,
       whichever is earlier, may reduce the term of imprisonment (and may impose a term of
       probation or supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment), after considering the factors set
       forth in section 3553(a) to the extent that they are applicable, if it finds that—

       (i) extraordinary and compelling reasons warrant such a reduction . . . and that such a
       reduction is consistent with applicable policy statements issued by the Sentencing
       Commission[.]

18 U.S.C. § 3582(c)(1)(A). The changes implemented by the First Step Act’s amendment allow

prisoners to directly petition the court, as opposed to the Bureau of Prisons, for a reduction in

sentence under 18 U.S.C. § 3852(c)(1)(A)(i) provided, however, they satisfy the exhaustion

requirements first. United States v. Rodriguez, 451 F. Supp. 3d 392, 396 (E.D. Pa. 2020).

       Thus, the first step for a defendant in a motion for a sentence reduction under 18 U.S.C. §

3582(c)(1)(A) is to exhaust any available administrative remedies. United States v. Babbitt, No.

CR 18-384, 2020 WL 6153608, at *3 (E.D. Pa. Oct. 21, 2020). To exhaust administrative

remedies, a defendant must first present his request for compassionate release to the warden.

United States v. Raia, 954 F.3d 594, 595–96 (3d Cir. 2020). Thirty days after submitting the

request or after receipt of an adverse decision, whichever is earlier, the defendant may move for

compassionate release in the district court. Id. At the second step, a defendant has the burden of

demonstrating to the Court that “(1) extraordinary and compelling reasons warrant a reduction,



                                                  2
  Case 1:18-cr-00161-RBK Document 134 Filed 09/07/21 Page 3 of 7 PageID: 810




(2) the reduction would be consistent with applicable policy statements issued by the Sentencing

Commission, and (3) the applicable sentencing factors under § 3553(a) warrant a reduction.”

United States v. Pabon, Crim. No. 17-165-1, 2020 WL 2112265, at *2 (E.D. Pa. May 4, 2020).

III.   DISCUSSION

       The first step—exhaustion of administrative remedies—has been satisfied here.

Defendant unsuccessfully sought compassionate release from the warden. Therefore, we must

consider whether Defendant has carried his burden at the second step of the analysis. That is, he

must demonstrate that: (1) extraordinary and compelling circumstances warrant a reduction in

sentence; (2) the reduction would be consistent with applicable policy statements issued by the

Sentencing Commission; and (3) the reduction is appropriate in light of the relevant factors set

forth in Section 3553(a). United States v. Tolbert, No. CR 10-633-2, 2021 WL 1193369, at *1

(E.D. Pa. Mar. 30, 2021). Defendant’s motion crumples under the weight of the first element—

extraordinary and compelling reasons.

       A. Extraordinary and Compelling Reasons

       “Extraordinary and compelling reasons” are not defined by statute. Rather, Congress

tasked the United States Sentencing Commission with providing a definition. Congress’s only

instruction to the Commission was that “[r]ehabilitation of the defendant alone shall not be

considered an extraordinary and compelling reason.” 28 U.S.C. § 994(t). The Commission

provided such a definition in U.S.S.G. § 1B1.13 cmt. n.1(A)–(D). There, the Commission

explained that extraordinary and compelling reasons exist where there is:

       (A) terminal illness diagnoses or serious medical, physical or mental impairments from
       which a defendant is unlikely to recover, and which “substantially diminish” the
       defendant's capacity for self-care in prison; (B) aging-related health decline where a
       defendant is over 65 years old and has served at least ten years or 75% of his sentence; or
       (C) two family related circumstances: (i) death/incapacitation of the only caregiver for




                                                3
 Case 1:18-cr-00161-RBK Document 134 Filed 09/07/21 Page 4 of 7 PageID: 811




       the inmate's children or (ii) incapacitation of an inmate's spouse, if the inmate is the
       spouse's only caregiver.

U.S.S.G. § 1B1.13, cmt. n.1(A)–(C). In subsection (D) of the Application Note to U.S.S.G. §

1B1.13, is a catchall provision that gives the Director of the BOP the authority to determine if

“there exists in the defendant’s case an extraordinary and compelling reason other than, or in

combination with” the other three categories. Id. cmt. n.1(D). The definition of “extraordinary

and compelling reasons” has not been updated since the First Step Act's enactment. Without an

updated definition, there is a consensus view among sentencing courts that the definition at

Section 1B1.13 “does not constrain a court's independent assessment of whether ‘extraordinary

and compelling reasons’ warrant a sentence reduction under § 3852(c)(1)(A) [sic].” United

States v. Somerville, 463 F. Supp. 3d 585, 594 (W.D. Pa. 2020) (quoting United States v.

Rodriguez, 451 F. Supp. 3d 392, 397 (E.D. Pa. 2020)); United States v. Davidson, No. 2:16-CR-

00139-2, 2020 WL 4877255 at *18 (W.D. Pa. Aug. 20, 2020); United States v. Jones, No. 94-

CR-20079-EJD-1, 2020 WL 5359636, at *5 (N.D. Cal. Aug. 27, 2020). However, the definition

at Section 1B1.13 continues to “provide[ ] helpful guidance.” Rodriguez, 451 F. Supp. 3d at 397

(quoting United States v. Beck, 425 F. Supp. 3d 573, 582 (M.D.N.C. 2019)); accord United

States v. Andrews, ___ F. 3d ___, Crim. No. 20-2768 at *6 (3d Cir. Aug. 30, 2021) (finding that

the District Court did not err in its conclusion that “it was not bound by [Section 1B1.13,]” but

“the policy could still provide helpful guidance in determining what constitutes extraordinary

and compelling reasons.”).

       The Third Circuit has observed generally that the mere “existence of some health risk to

every federal prisoner as the result of this global pandemic does not, without more, provide the

sole basis for granting release to each and every prisoner[.]” United States v. Roeder, 807 Fed.

Appx. 157, 161 n.16 (3d Cir. 2020). Thus, most defendants who successfully move for release



                                                 4
 Case 1:18-cr-00161-RBK Document 134 Filed 09/07/21 Page 5 of 7 PageID: 812




related to COVID-19 through Section 3582(c)(1)(A) demonstrate that: (1) they are particularly

vulnerable to developing severe illness from COVID-19 because of age or a medical

condition(s); and (2) there is “an actual, non-speculative risk of exposure to COVID-19 in the

facility where [they are] held.” Somerville, 463 F. Supp. 3d at 597.

       Here, Defendant asserts that his obesity places him at a uniquely high risk of suffering

grave illness or death if he contracts COVID-19. United States v. Butler, No. CR 10-612, 2020

WL 5369753, at *2 (E.D. Pa. Sept. 8, 2020) (noting “Butler’s obesity alone puts him at risk of

serious illness should he contract COVID-19.”); Certain Medical Conditions and Risk for Severe

COVID-19 Illness, CDC, https://www.cdc.gov/obesity/data/obesity-and-covid-19.html (last

visited April 14, 2021). However, even with this heightened risk, Defendant still fails to show

there are extraordinary and compelling reasons to grant his sentence reduction because he has

declined to get vaccinated against COVID-19. (Doc. No. 125-2). Defendant has declined to

“provide self-care” and take demonstrably safe, effective action against the risk of COVID-19

infection. Put another way, “Defendant cannot establish that his conditions are exceptional and

demand immediate release when he intentionally prevents the BOP from mitigating dangers to

his health and safety.” United States v. Austin, 2021 WL 1137987, *2 (E.D. Mich. Mar. 25,

2021). Accordingly, even in light of Defendant’s underlying health conditions, there are not

extraordinary and compelling reasons for his compassionate release.

       B. Section 3553(a) Factors

       Moreover, an analysis of the Section 3553(a) factors further supports the denial of

Defendant’s request for sentence reduction. In considering whether to reduce a defendant's

sentence, a court must look to the factors contained in 18 U.S.C. § 3553(a). These factors

include:




                                                 5
 Case 1:18-cr-00161-RBK Document 134 Filed 09/07/21 Page 6 of 7 PageID: 813




          (1) the nature and circumstances of the offense and the history and

       characteristics of the defendant;

          (2) the need for the sentence imposed—

             (A) to reflect the seriousness of the offense, to promote respect for the law,

       and to provide just punishment for the offense;

             (B) to afford adequate deterrence to criminal conduct;

             (C) to protect the public from further crimes of the defendant; and

             (D) to provide the defendant with needed educational or vocational training,

       medical care, or other correctional treatment in the most effective manner

18 U.S.C. § 3553.

       Defendant offers no argument as to how the factors weigh in his favor. The Government

argues that the factors weigh against release because Defendant has a history of violent offenses,

including repeated domestic violence against the mother of his child, and because he in the past

has ignored protective and restraining orders issued by the court. (Doc. No. 125 at 16-17).

Moreover, the Government notes that Defendant has no stated plan for release and has not shown

how interacting with the public during the COVID-19 pandemic will keep him safer from risk of

infection than staying in custody. (Id. at 16).

       The Court agrees that the Section 3553 factors weigh against granting compassionate

release. The nature and circumstances of Defendant’s criminal history weigh against granting

compassionate release. Moreover, the Court is mindful of the need for the sentence imposed to

protect the public from future violence and afford adequate deterrence. See United States v.

Butler, Crim. No. 19-834-10, 2020 2020 WL 1689778, at *3 (S.D.N.Y. Apr. 7, 2020) (denying a




                                                  6
 Case 1:18-cr-00161-RBK Document 134 Filed 09/07/21 Page 7 of 7 PageID: 814




motion for early release of a MDC inmate with asthma and a serious heart condition, after

finding that, "[w]hile the prospect of contracting COVID-19 undeniably presents a serious risk to

[the defendant's] health, his [early] release . . . at least equally exposes the community to a

serious risk that he would resume violence."). The Court believes that the present sentence is

needed to provide just punishment and specific deterrence for Defendant. Accordingly, the Court

finds that the Section 3553(a) factors weigh against compassionate release.

IV.    CONCLUSION

       For the reasons expressed above, Defendant’s Motion for Reduction of Sentence under

the First Step Act and to Appoint Counsel (Doc. No. 121) is DENIED.



Dated: 9/7/2021                                                s/ Robert B. Kugler
                                                               ROBERT B. KUGLER
                                                               United States District Judge




                                                  7
